was discovered that he had stage four cancer of the larynx. Due to
                 swelling in his throat, there were intubation problems that resulted in
                 complications.
                             McDonald sought relief from the workers' compensation board,
                 which decided that part of the disability was related to the accident, but
                 most of it was related to the cancer. Meanwhile, McDonald also sued
                 Anderson for his injuries. Prior to trial, the district court granted
                 McDonald's motion to exclude any evidence regarding workers'
                 compensation. However, during the trial, the parties stipulated to allow
                 in some evidence of the workers' compensation claim to put the case in
                 context. Evidence of workers' compensation was limited to passing
                 references made during depositions that were read to the jury. The jury
                 was never instructed or presented evidence that McDonald received
                 workers' compensation benefits. However, Anderson's counsel then made
                 a reference to workers' compensation during closing argument,
                 insinuating that McDonald was being or had been compensated by some
                 other entity. Counsel stated that "[Oat does not mean that Mr.
                 McDonald has not received compensation but it simply means that my
                 client does not have to pay for that." McDonald's counsel failed to object to
                 this statement. The jury ultimately found for Anderson and McDonald
                 appealed.
                             On appeal, McDonald argues that a new trial is warranted
                 based on defense counsel's comment during closing argument. We
                 conclude that while the statement did not explicitly state that there was a
                 collateral source of payment, where the alleged payment might have come
                 from, or the payment amount, the statement was still improper because it
                 suggested to the jury that McDonald had received compensation for his

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                    injury. See Proctor v. Castelletti, 112 Nev. 88, 90, 911 P.2d 853, 854 (1996)
                    (explaining that this court has adopted a        "per se rule barring the
                    admission of a collateral source of payment for an injury into evidence for
                    any purpose"); Cramer ix Peavy, 116 Nev. 575, 580-82, 3 P.3d 665, 669-70
                    (2000) (recognizing an exception limited to the introduction of workers'
                    compensation payments); Lioce v. Cohen, 124 Nev. 1, 20, 174 P.3d 970, 982
                    (2008) (reviewing the existence of attorney misconduct de nova).
                                Accordingly, we must assess potential prejudice. When a
                    party fails to object to attorney misconduct, we "will reverse the judgment
                    only when the misconduct amounted to 'irreparable and fundamental
                    error . . . that results in a substantial impairment of justice or denial of
                    fundamental rights such that, but for the misconduct, the verdict would
                    have been different." Grosjean v. Imperial Palace, Inc., 125 Nev. 349, 364,
                    212 P.3d 1068, 1079 (2009) (alteration in original) (quoting Lioce, 124 Nev.
                    at 19, 174 P.3d at 982).
                                In light of the evidence presented at trial, we decline to
                    overturn the jury's verdict. The evidence demonstrated that McDonald's
                    injuries could not be definitively tied to the motor vehicle accident—there
                    was no evidence that the accident caused a hematoma that resulted in the
                    abscess, only that the scenario was one of a few possible causes of the
                    abscess. The evidence showed that irritation in McDonald's throat, likely
                    caused by the cancer, caused the intubation problems. Moreover, evidence
                    was presented that McDonald was told before the accident to check on a
                    lump in his throat. Thus, while we conclude that the reference to
                    compensation in closing arguments constituted misconduct, McDonald




SUPREME COURT
       OF
     NEVADA
                                                          3
(0) 1947A actiir.
                 was not entitled to a new trial because he failed to demonstrate that, but
                 for the un-objected-to misconduct, the verdict would have been different.
                 See Lioce, 124 Nev. at 19-20, 174 P.3d at 982.
                             Accordingly, we 2
                             ORDER the judgment of the district court AFFIRMED.



                                                                  tEe—A-al      , J.
                                                    Hardesty




                                                                                   J.




                 cc: Hon. Mark R. Denton, District Judge
                      William C. Turner, Settlement Judge
                      Potter Law Offices
                      Hansen Rasmussen, LLC
                      Eighth District Court Clerk




                       2 Because
                               we are affirming the district court's decision, the issue
                 concerning McDonald's bankruptcy is rendered moot.


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    0